       Case 1:19-cr-10073-RGS Document 74 Filed 06/17/20 Page 1 of 13



                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS
                 CRIMINAL ACTION NO. 19-10073-RGS

                     UNITED STATES OF AMERICA
                                     v.
                             STEVEN CARME

                  MEMORANDUM AND ORDER ON
                DEFENDANT’S MOTION TO SUPPRESS
                AND MOTION FOR A FRANKS HEARING

                               June 17, 2020

STEARNS, D.J.
     Defendant Steven Carme is charged in a three-count indictment with
possession, receipt, and distribution of child pornography in violation of 18
U.S.C. § 2252A(a)(2)(A) and § 2252A(a)(5)(B) and (b)(2). He seeks now to
suppress files containing images of child pornography downloaded from
network postings generated by his personal computer. After a hearing on
the motion, for the reasons to be stated, suppression of the images will be
DENIED.
     The essential facts are not in dispute. Carme subscribed to a “peer-
to-peer” file-sharing software called BitTorrent.    As the name implies,
BitTorrent allows a subscriber to assemble a file of interest from fragments
scattered over computers linked to a shared network. In return, the user is

                                      1
          Case 1:19-cr-10073-RGS Document 74 Filed 06/17/20 Page 2 of 13




expected to leave his assembled file open on the network for other users with
similar interests to access. The declared ethos of the BitTorrent community
is one of sharing, not anonymity. Thus, when joining a BitTorrent “storm,”
a user is expected to make his Internet Protocol (IP) address available to all
the other members of his group by staying connected to the network.
      This case arose during a two-year online investigation undertaken by
Barnstable Police Detective Kevin Connolly of the IP address 174.62.202.4,
which was suspected to offer BitTorrent users access to files containing child
pornography.        Using a law enforcement computer equipped with a
BitTorrent-deciphering software known as Roundup Torrential Downpour,
on Saturday, October 20, 2018, Connolly established a four-hour connection
with the computer at the suspect IP address. He succeeded in downloading
192 public files, four of which contained entire videos and 182 of which
contained partial videos. (Five files could not be opened).        FBI Special
Agent Bryce Montoya, who assisted the investigation, determined that at
least three of the full videos depicted children engaged in explicit sexual
conduct. 1
      As more fully explained by the Eighth Circuit in United States v.
Hoeffener, 950 F.3d 1037 (8th Cir. 2020):


      1In his affidavit in support of the search warrant at issue, Agent
Montoya described the videos in detail and provided still images of child
pornography he had copied from them.
                                        2
       Case 1:19-cr-10073-RGS Document 74 Filed 06/17/20 Page 3 of 13



     Torrential Downpour is a law enforcement software program
     configured to search the BitTorrent network for Internet
     Protocol (“IP”) addresses associated with individuals offering to
     share or possess files known to law enforcement to contain
     images or videos of child pornography. Detective Robert Erdely,
     an investigator for the Indiana County, Pennsylvania District
     Attorney’s Office, testified that the program logs the date, time,
     and infohash of the activity occurring during the investigation;
     the path and file name investigated; and the investigated
     computer’s IP address, port identifier, and BitTorrent software.
     Detectives Baine and Erdely both testified that Torrential
     Downpour cannot access non-public areas or unshared portions
     of an investigated computer, nor can it override settings on a
     suspect’s computer.
Id. at 1040-1041. In sum, Torrential Downpour exploits a flaw in the

BitTorrent software, a “trap door” that allows a “de-choking” of a BitTorrent

storm that forces the fragments to recompose as an integrated “single

source” downloadable file.

     On February 1, 2019, Agent Montoya obtained a search warrant from

Magistrate Judge Bowler for         Carme’s   home in Marstons Mills,

Massachusetts.    When officers executed the search warrant at Carme’s

residence on February 5, 2019, a computer in a shed on the property was

turned on and running the BitTorrent software. When questioned, Carme

admitted that he had used the BitTorrent software and network to collect and

share child pornography over the IP address of his computer.




                                     3
          Case 1:19-cr-10073-RGS Document 74 Filed 06/17/20 Page 4 of 13




                                  DISCUSSION
      Carme makes two objections to the legality of the search warrant. (I
will invert the order in which they are presented for purposes of logical flow).
First, he claims that traditional notions of privacy are “ill-suited to the digital
age,” Def.’s Resp. at 7 (quoting United States v. Jones, 565 U.S. 400, 417
(2012) (Sotomayor, J., dissenting), and the deployment by law enforcement
officers of advanced investigative technologies like Torrential Downpour.
In its more particular context, he argues that BitTorrent, by fragmenting the
contents of the files being shared, gives users an extra layer of privacy, by
making it impossible for law enforcement officer with access to a peer-to-
peer network to view the entirety of a file without Torrential Downpour’s
“ability to achieve [by forced aggregation] a single source download.” Def.’s
Mem. at 16.
      Second, he maintains that the search warrant affidavit, submitted by
Agent Montoya, misled Magistrate Judge Bowler by failing to give her a full
understanding of the internal workings of BitTorrent and its interface with
Torrential Downpour. More specifically, he argues that the affidavit did not
disclose the “specialized nature” of Torrential Downpour or the extent to
which it alters “the normal” BitTorrent protocols, nor did it “completely
describe . . . what makes BitTorrent different from other peer-to-peer file
sharing methods.” Def.’s Mem. at 18, 20.2 Had the Magistrate Judge been

      2   The remedy that Carme seeks is a hearing pursuant to Franks v.
                                        4
          Case 1:19-cr-10073-RGS Document 74 Filed 06/17/20 Page 5 of 13




instructed properly in the specialized nature of the software, or so Carme’s
argument goes, it would likely have changed her evaluation of probable
cause. Def.’s Mem. at 20.3
      The roots of Carme’s first argument are found in an evolving
reformulation of fundamental concepts of privacy in the light of ever-more
intrusive and sophisticated technology. Before the age of the Internet and
the iPhone, it was generally accepted that the knowing exposure of one’s
intimate private affairs to public view, whether inadvertent, unavoidable, or
uninvited, defeated any claim to a reasonable expectation of privacy. See
United States v. Dionisio, 410 U.S. 1, 14-15 (1973) (voice); United States v.
Mara, 410 U.S. 19, 21 (1973) (handwriting); United States v. Knotts, 460 U.S.
276, 281-282 (1983) (movements of an automobile or container on a public

Delaware, 438 U.S. 154 (1978), presumably as an alternative route to
suppression, should the court reject his Carpenter-based argument.
      3  Carme does not deny that BitTorrent is a peer-to-peer (P2P) file
sharing software. He concedes (as he must) that every Circuit Court to
examine the issue has concluded that users of P2P software do not have an
objectively reasonable expectation of privacy in the files that they make
available for public sharing. See, e.g., United States v. Ganoe, 538 F.3d
1117, 1127 (9th Cir. 2008), and Gov’t.’s Opp’n at 10-12 (collecting additional
cases). Rather, Carme contends that because BitTorrent breaks files into
“tiny” bits and shares them with “many people,” the risk of being detected by
a law enforcement officer (who does not have access to Torrential
Downpour) is minimized, thereby making BitTorrent “unique” and
distinguishable from “older, non-BitTorrent precedent.” Def.’s Resp. at 12.
As the government aptly states, Carme “essentially argues that because he
did not think he would get caught, he had a reasonable expectation of privacy
in files he publicly shared . . . .” Gov’t.’s Opp’n at 1.
                                        5
        Case 1:19-cr-10073-RGS Document 74 Filed 06/17/20 Page 6 of 13




thoroughfare); Maryland v. Macon, 472 U.S. 463, 469 (1985) (obscene
magazines displayed for sale); Dow Chemical Co. v. United States, 476 U.S.
227, 239 (1986) (activity in open areas of an industrial complex); United
States v. Rose, 669 F.2d 23, 25-26 (1st Cir. 1982) (ham radio transmissions).

       It was also generally understood, that if the object or activity was

exposed to the public, the fact that law enforcement officers used

sophisticated means of detection added little to the equation.            See

California v. Ciraolo, 476 U.S. 207, 213 (1986) (“The Fourth Amendment

protection of the home has never been extended to require law enforcement

officers to shield their eyes when passing by a home on public

thoroughfares”). Nor was there thought to be anything improper in the use

of conventional optical aids or other devices that augment the ability of the

senses to detect what is exposed to public view or perception. Knotts, 460

U.S.   at   284   (“We    have   never    equated   police   efficiency   with

unconstitutionality and decline to do so now.”); see also United States v.

Lace, 669 F.2d 46, 51 (2d Cir. 1982) (outdoor surveillance with a night vision

device); Dow Chemical Co., 476 U.S. at 229 (aerial surveillance photography

of an industrial complex); Ciraolo, 476 U.S 213-214 (fixed-wing surveillance

of a home from navigable airspace); Florida v. Riley, 488 U.S. 445, 451


                                      6
       Case 1:19-cr-10073-RGS Document 74 Filed 06/17/20 Page 7 of 13



(1989) (helicopter surveillance); Illinois v. Caballes, 543 U.S. 405, 409

(2005) (drug-sniffing dog).

      The first hint of a shift in thinking regarding the balance between

technology and privacy came in Kyllo v. United States, 533 U.S. 27 (2001), a

case in which officers used a thermal imaging device to detect unusual heat

pockets in a home suggestive of a marijuana-growing operation. The Court

rejected an “off-the-wall” and “through-the-wall” detection distinction urged

by the Government that “would leave the homeowner at the mercy of

advancing technology,” id. at 35, and held that the warrantless use of

sophisticated sense-enhancing technology, “not in general public use,” and

capable of revealing private information about lawful (as well as unlawful)

activities in the interior of a home “that could not otherwise have been

obtained without physical ‘intrusion into a constitutionally protected area’ .

. . constitutes a [presumptively unreasonable] search.” Id. at 34; see also

Florida v. Jardines, 569 U.S. 1, 11 (2013) (drug-sniffing dog inserted into the

curtilage of the home – “[W]hen the government uses a physical intrusion to

explore details of the home (including its curtilage), the antiquity of the tools

that they bring along is irrelevant”).

      High-powered telescopes, parabolic sound gathering devices,
      and infrared cameras are all able to gather ordinarily

                                         7
       Case 1:19-cr-10073-RGS Document 74 Filed 06/17/20 Page 8 of 13



      imperceptible information (in the form of light rays, sound
      waves, or heat waves) from the interior of an enclosed space as it
      emanates from that space. Although such devices can operate
      from an external and public place, their use is invasive
      nevertheless, because they provide information from an enclosed
      space about the enclosure’s contents that a police officer,
      standing at a lawful vantage point, cannot detect with ordinary
      human powers of perception.

State v. Smith, 963 P.2d 642, 647 (Or. 1998) (emphasis in original); see also

United States v. Karo, 468 U.S. 705, 714-715 (1984) (agents used a signaling

device hidden in a can of ether to monitor movements inside defendant’s

home – information “that could not have been visually verified”); United

States v. Cuevas-Sanchez, 821 F.2d 248, 251-252 (5th Cir. 1987) (continuous

silent videotape surveillance of an enclosed private area must be judicially

authorized).

      However, with but two albeit important exceptions, the law restricting

warrantless surveillance by the use of sophisticated technology has been

limited to direct (and indirect) intrusions into the privacy of the home. The

first of the two exceptions involves physical trespass onto private property or

the person. See United States v. Jones, 565 U.S. 400, 416 & n.3 (2012) (the

warrantless installation of a GPS tracking device on the undercarriage of

defendant’s vehicle amounted to an unconstitutional physical trespass on a

constitutionally protected area – “for most of our history the Fourth

                                      8
       Case 1:19-cr-10073-RGS Document 74 Filed 06/17/20 Page 9 of 13



Amendment was understood to embody a particular concern for government

trespass upon the areas (‘persons, houses, papers, and effects’) it

enumerates”); Grady v. North Carolina, 575 U.S. 306, 309 (2015) (per

curiam) (affixing a GPS device to a convicted sex offender – “[I]t follows

[from our constitutional trespass cases] that a State also conducts a search

when it attaches a device to a person’s body, without consent, for the purpose

of tracking that individual’s movements.”).

      The second exception involves the “smart” phone.            See Riley v.

California, 573 U.S. 373 (2014), and Carpenter v. United States, 138 S. Ct.

2206 (2018). Riley held that the owner of a cell phone has a reasonable

expectation of privacy in digital data stored on the hard drive of the phone

even where the data, or large portions of it, are cloud stored. In Carpenter,

a 5-4 decision authored by Chief Justice Roberts, the Court went a step

further, holding that the third-party records doctrine did not relieve the

government of the necessity of obtaining a warrant based on probable cause

to secure the production of historical cell site location information (CSLI), at

least covering any extended period of time. Expressing skepticism whether

the logic of the “third-party principle” as applied to telephone numbers and

bank records could be stretched to cover “the qualitatively different category


                                       9
      Case 1:19-cr-10073-RGS Document 74 Filed 06/17/20 Page 10 of 13



of cell-site records,” id. at 2216-2217, Chief Justice Roberts observed that

“when Smith was decided in 1979, few could have imagined a society in which

a phone goes wherever the owner goes, conveying to the wireless carrier not

just dialed digits, but a detailed and comprehensive record of the person’s

movements.” Id. at 2217. With this in mind, he “decline[d] to extend Smith

and Miller to the collection of CSLI.” Id. at 2220.

      What is important for present purposes is that Chief Justice Roberts

immediately stressed that the decision was a “narrow one,” and should not

be read “to disturb the application of Smith and Miller or call into question

conventional surveillance techniques and tools, such as security cameras.”

Id. By way of further explanation: In many areas of human interaction,

privacy claims are deemed per se unreasonable. There can be, for example

(outside of the cell phone carrier, cloud-storage exception) no reasonable

expectation of privacy in most matters voluntarily disclosed or entrusted to

third parties. “It is well settled that when an individual reveals private

information to another, he assumes the risk that his confidant will reveal that

information to the authorities, and if that occurs, the Fourth Amendment

does not prohibit the governmental use of the now-nonprivate

information.” United States v. Jacobsen, 466 U.S. 109, 117 (1984). See


                                      10
      Case 1:19-cr-10073-RGS Document 74 Filed 06/17/20 Page 11 of 13



United States v. Miller, 425 U.S. 435, 442-443 (1976) (bank account

records); Smith v. Maryland, 442 U.S. 735, 744-745 (1979) (numbers dialed

from a subscriber’s telephone); United States v. Forrester, 512 F.3d 500,

509-510 (9th Cir. 2008) (addresses of outgoing emails); United States v.

Meriwether, 917 F.2d 955, 959 (6th Cir. 1990) (numbers transmitted to a

third party’s pager); State v. Marcum, 319 P.3d 681, 687 (Okla. Crim. App.

2014) (text messages sent to a third-party’s cell phone); United States v.

Payner, 447 U.S. 727, 731-732 (1980) (records entrusted to a bank

officer); cf. United States v. Wahchumwah, 704 F.3d 606, 610-611 (9th Cir.

2012) (audio-video recording of an illegal transaction by an invitee into

defendant's home).

     At bottom, what Carme is urging is an extension of Carpenter’s

expanded privacy protections to include software enabling the sharing of

child pornography through a technology more difficult to detect than

traditional P2P file sharing. As no one person could plausibly keep track of

the entirety of a person’s movements over time as reflected in compiled CSLI

data, Carme argues that because no one could see an entire file on his

BitTorrent site, but only “a small piece of the file,” this court should

“recognize that the aggregation of information might be covered by a


                                     11
      Case 1:19-cr-10073-RGS Document 74 Filed 06/17/20 Page 12 of 13



reasonable expectation of privacy, even though each particular discrete set

of data on its own would not.” Def.’s Resp. at 13.

     To embrace Carme’s argument would require this court to essentially

overrule the third-party exposure doctrine and the array of circuit cases

holding (consistent with longstanding Supreme Court precedent), that “[a]n

individual does not have an expectation of privacy in items or places he

exposes to the public.” United States v. Bucci, 582 F.3d 108, 117 (1st Cir.

2009).      More specifically, this court would be required to overrule (or

substantially mangle) United States v. Morel, 922 F.3d 1 (1st Cir. 2019), in

which the identical “Carpenter . . . effected a sea change” argument was

raised and rejected.     Id. at 8.   As the First Circuit noted in Morel,

“Carpenter did not announce a wholesale abandonment of the third-party

doctrine.” Id. at 8; see also United States v. Hood, 920 F.3d 87, 91 (1st Cir.

2019) (a computer user has no reasonable expectation of privacy in his IP

address).     Rewriting circuit law is simply beyond the power or the

competence of this court.     See United States v. Moore-Bush, 2020 WL

3249060 at *1 (1st Cir. June 16, 2020) (“The argument made in support of

the district court’s suppression order [of evidence gathered from pole camera

surveillance] is that the logic of the opinion in Carpenter should be extended


                                      12
       Case 1:19-cr-10073-RGS Document 74 Filed 06/17/20 Page 13 of 13



to other technologies and other Fourth Amendment doctrines, and that this

extension provides a basis to overturn this circuit’s earlier precedent . . . .

Nothing in Carpenter’s stated ‘narrow’ analysis triggers [an exception] to the

law of the circuit doctrine.”).

      This disposes of Carme’s Franks motion as well. The only potential

gain for Carme from a more elaborate presentation of BitTorrent and

Torrential Downpour technology to the Magistrate Judge would have been

to persuade her to adopt the same erroneous Carpenter-based argument that

this court has rejected.    Consequently, an after-the-fact Franks hearing

would accomplish nothing of value. 4

                                  ORDER

     For the foregoing reasons, the motion to suppress is DENIED.          The

motion for a Franks hearing is also DENIED.


                                   SO ORDERED.

                                   /s/ Richard G. Stearns__________
                                   UNITED STATES DISTRICT JUDGE




      4 I have read the affidavit and, even assuming that the Magistrate
Judge was unfamiliar with computer technology (which emphatically is not
the case), I find Agent Montoya’s explanation of BitTorrent more than
satisfactory even for one untutored in the subject.
                                       13
